Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-13-00810-CV

                                          In the INTEREST OF L.H.

                       From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009-PA-00997
                                Honorable Dick Alcala, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 2, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           R.H. Jr. 1 appeals the trial court’s order terminating his parent-child relationship with L.H.

Appellant’s court-appointed appellate attorney filed a motion to withdraw and a brief asserting

that there are no arguable grounds to be advanced and the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); see also In re R.R., No. 04-03-00096-CV, 2003 WL 21157944,

*4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from

orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio

Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and the motion to

withdraw and was informed of his right to review the record and file his own brief. See Nichols v.



1
 To protect the identity of the minor child, we refer to the father and child by their initials. See TEX. FAM. CODE ANN.
§ 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                  04-13-00810-CV


State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.) (per curiam); In re R.R.,

2003 WL 21157944, at *4. Appellant did not file a pro se brief.

        After thoroughly reviewing the record and the attorney’s Anders brief, we agree with

counsel that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm

the trial court’s order.


                                                Luz Elena D. Chapa, Justice




                                              -2-